LATTIMORE, Judge.
— Conviction for murder; punishment, two years in the penitentiary.
It is charged in the indictment that appellant was operating an automobile upon a public highway of this State while intoxicated, and that he did by accident and mistake collide with another car, causing the death of Louise Smith.
We have gone over the bills of exceptions contained in the record, and find nothing in any of them seeming to call for any discussion. None of same manifests any error. The-facts are such as to furnish a sad commentary upon the question of drunkenness upon public highways. Without any controversy at all they demonstrate that appellant was driving an automobile upon a highway between San Marcos and Seguin, at a point in Hays County, both he and the man in the car with him being intoxicated, and that they met a car containing Miss Louise Smith and her friend Mr. Conley; Miss Smith said before she died that they saw the car driven by appellant coming on the highway wabbling from side to side, and that they pulled as far off the pavement as possible, but appellant’s car drove into them. Appellant’s companion Daily was killed, as was also both Miss Smith and Mr. Conley. Further than this recital of the facts there appears no need for discussing them in any way.
The judgment is affirmed.

Affirmed.